Appellant was charged by complaint and information, in the county court of Taylor County, with maintaining a nuisance in local option territory in that on divers occasions he kept, stored and sold alcoholic beverages in a certain place known as North-Side Drug Store in Abilene, in such county, alleging therein certain sales at different dates, both by his own acts and also as acting with another.
This cause went to trial on April 17, 1945, before a jury, and appellant was convicted and assessed a fine of $400.00, and judgment was entered on that date. Motion for a new trial was filed on April 18, 1945, the next day, and on May 1, 1945, such motion was by the court overruled. On June 16, 1945, appellant, in writing, gave notice of appeal to this court.
There are eight bills of exceptions in the record, all filed the same day on July 30, 1945, or forty-four days after notice of *Page 95 
appeal had been given. It is evident from the caption herein that the term of county court at which this trial was had begun on April 16th and ended on June 16, 1945. We find no order of the trial court extending the time for the filing of bills of exceptions beyond the thirty days allowed by law, and therefore same are filed too late, and we will not consider them.
The facts shown bear out the allegations set forth in the complaint and information in that sales of liquor were there made, stored there and possessed for the purpose of sale, such place being located in a dry area, and thus believing the facts to be sufficient, the judgment will be affirmed.
                    ON MOTION FOR REHEARING.